                        Case 1:19-cr-00761-JPO Document 144 Filed 08/10/20 Page 1 of 1


Mod AO 442 (09113) Arrest Warrant    AUSA Name & Telno: Frank J. Balsamello / Jamie Bagllebter - (212) 637-2325 / -2236


                                        UNITED STATES DISTRICT COURT
                                                                 for the

                                                  Southern District of New York

                   United States of America
                       V.                                          )
            DAMON GALARZA, a/k/a "D Kole,"                         )       Case No.   S1 19 Cr. 761 (JPO)
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                            Defendant

                                                     ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without W1necessary delay
(name ofperson lo be arrested)      DAMON GALARZA, a/k/a "D Kole"
who is accused of an offense or violation based on the following document filed with the court:

a     Indictment          r!i   Superseding Indictment    0 Information      0 Superseding Information              O Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition     0 Violation Notice           O Order of the Court

This offense is briefly described as follows :
  Racketeering conspiracy- 18 U.S.C. § 1962(d)
  Narcotics conspiracy and related firearms offenses - 21 U.S.C. § 846; 18 U.S.C. §§ 924{c) snd 2
  Hobbs Act robbery- 18 U.S .C. § 1951 and 2




Date:    J:i ~ l J-{Y3-v
City and state:       New York, New York                                      Hon. Sarah Netbum, U.S. , agistrate Judge
                                                                                          Printed name and title


                                                                Return
          This warrant was received on (date)
at (city and state) A/(q,( ~ ~
                                ~7

           /;~/,;;u.?7,
Date: 4
                                                                   z,;                 Arresting officer 's signatur~

                                                                           ~MA/ /%JJ~A/          ae.,,u'T.7.J   v'{.J:
